

Exhibit 10.5


Pilot EMR Agreement


This Pilot EMR Agreement (“Agreement”) is made and effective this 12th day of
November 2010 by and between Diamond Technologies Inc. having its offices at 15
Allstate Parkway, Suite 600 Markham, ON L3R 284 (“Developer”) and NEXUS HEALTH
MANAGEMENT INC., having its head office at 4 Robert Speck Parkway, 15th Floor,
Mississauga, Ontario L4Z1S1, Canada and 5 Penn Plaza, 23 Floor, New York, NY
10001, United States of America (“Nexus”) (“Recipient”). .


Developer is the owner of a prototype product identified as Cyramed EMR
Electronic Medical Record and billing system for Ontario supported by Diamond
Technologies (the “Product”) which the parties desire to implement as a pilot
project of Recipient. This will be referred to herein as a “Pilot Project”. The
Product contains valuable, confidential, trade secret information owned by
Developer. The Recipient desires to evaluate the Product for use in its
business.


NOW, THEREFORE, in consideration of the promises set forth herein, the parties
hereto agree as follows:


1. Arrangement.
Developer agrees to provide to Recipient the Product as a fully functional
best-in-class electronic medical recording system and fully functioning billing
system for Ontario, Canada, and Recipient accepts the Product, subject to the
terms of this Agreement. Recipient agrees to test and evaluate the Product as
provided herein, report to Developer with respect to the usefulness and
functionality of the Product, and return the Product to Developer at the
conclusion the Pilot Project, all pursuant to this Agreement. There will be no
charges or service fees of any kind during the Pilot Project evaluation period
for hardware or software save for internet access by the recipient. The software
and hardware supplied by Developer and more specifically defined in “Schedule A”
for this Pilot Project shall be the property of Developer until such time as
Recipient pays for such software and hardware. Developer will provide all
necessary resources on a timely basis to support the Pilot Project for the
benefit of Recipient. Should Recipient decide to purchase the hardware and/or
software at its sole discretion the Recipient will pay Developer for the
software and hardware according to a mutually-agreed schedule of fees forthwith
and execute a mutually agreeable master license agreement. Developer will set
forth a specific schedule of proposed fees and attach it to this agreement.
Alternatively, Recipient will return all equipment, hardware and software at the
end of the Pilot Project period or before should the Pilot Project be
unsatisfactory and at no cost to Recipient. It is agreed that at the end of the
Pilot Project period Recipient or its assignee, PGR Health and Wellness Ltd.,
will receive no less than 10% (ten percent) residual payments as a product of
the total charges received monthly by Developer for each successful installation
of Developer's EMR software at any of Recipient's sites or its affiliated sites
or sites that have been introduced to Developer by Recipient by way of personal
meeting.


2. Non-Disclosure.
Recipient acknowledges and agrees that in providing the Product, Developer may
disclose to Recipient certain confidential, proprietary trade secret information
of Developer. Confidential Information may include, but is not limited to, the
Product, computer programs, flowcharts, diagrams, manuals, schematics,
development tools, specifications, design documents, marketing information,
financial information and business plans (the “Confidential Information”).
During this Agreement and for a period for 2 years thereafter, Recipient agrees
that it will not,






INITIALS.
Developer
Recipient:


 
 

--------------------------------------------------------------------------------

 



without the express prior written consent of Developer, disclose any
Confidential Information or any part thereof to any third party, except to the
extent that such Confidential Information
a)      is or becomes generally available to the public through no fault of
Recipient;
b)      is rightfully received by Recipient from a third party without
limitation as to its use; or
c)      is independently developed by Recipient.
At the termination of this Agreement, Recipient will:
 
1.
Return the Product including without limitation all hardware and software, and
all Confidential Information, to Developer.

 
2.
Recipient also agrees that it shall not duplicate, translate, modify, copy,
printout, disassemble, decompile or otherwise tamper with the Product or any
firmware, circuit board or software provided therewith.



3. License.
Recipient acknowledges that Recipient shall have only a limited, nonexclusive,
nontransferable license to use the Product for a period not to exceed Pilot
Project period of a maximum of 90 days or any other period mutually agreed to in
writing by both parties. Recipient acknowledges and agrees that it will not use
the Product for any purpose that is illegal. Recipient also agrees that the
product is a a “Beta Test” version only and is not error or bug free, Recipient
agrees that it will use the Product carefully and will not use it in any way
which might result in any loss of its or any third party's property or
information.


4. Report.
Recipient shall report to Developer, as soon as practical, any perceived defect
in the Product and, following the discovery of any material defect, shall
terminate its use of the Product. At the conclusion of the Pilot Project,
Recipient shall provide to Developer a brief evaluation of the Product,
including both positive and negative aspects.


5. Termination.
Recipient may terminate this Agreement at any time prior to expiration of the
Pilot Project by returning the Product including all hardware, software,
Confidential Information and copies thereof, to Developer, along with its
evaluation report. Developer may terminate this Agreement upon notice to
Recipient, subject to Recipient's obligation to return the Product, hardware,
software, Confidential Information and all copies thereof. The obligations of
Recipient in Section 2 above shall survive the termination of this Agreement. If
not earlier terminated, this Agreement of shall terminate automatically upon the
end of the period set forth in Section 3 and following Recipient’s return of the
Product and the Confidential Information. No penalties or services fees of any
kind will be due or payable for termination within the Pilot Project period. The
period may be extended to include the time needed for antifaction as required
for government reimbursement.


6. Developer's Warranties.
Developer represents and warrants that it has the requisite right and legal
authority to grant the license and provide the Product and the Confidential
Information as contemplated by this Agreement.


7. Governing Law.
This Agreement is to be governed by, construed and enforced according to the
laws of the province of Ontario.


8. No Assignment.
Recipient may not assign this Agreement without the prior written consent of
Developer. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective administrators, successors and assigns.






INITIALS.
Developer
Recipient:


 
 

--------------------------------------------------------------------------------

 



9. Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


10. Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.


11. Arbitration.
The parties agree that they will use their best efforts to amicably resolve any
dispute arising out of or relating to this Agreement. Any controversy, claim or
dispute that cannot be so resolved shall be settled by final binding arbitration
in accordance with the rules of the Canadian Commercial Arbitration Act, and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. Any such arbitration shall be
conducted in the city where Recipient's headquarters are located, or such other
place as may be mutually agreed upon by the parties. Within fifteen (15) days
after the commencement of the arbitration, each party shall select one person to
act as arbitrator and the two arbitrators so selected shall select a third
arbitrator within ten (10) days of their appointment. Each party shall bear its
own costs and expenses and an equal share of the arbitrator's expenses and
administrative fees of arbitration.


IN WITNESS WHEREOF, the parties hereto have executed this Pilot Project
Agreement as of the date first above written.






RON REDDY
 
VINCE LEITAO
Ron Reddy
 
Vince Leitao
Managing Director
 
President
NEXUS Health Management Inc.,
 
Diamond Technologies Inc.,
4 Robert Speck Parkway, 15thFloor
 
15 Allstate Parkway, Suite 600
Mississauga, Ontario, L4Z1S1
 
Markham, Ontario, L3R 584
Canada
 
Canada







































INITIALS.
Developer
Recipient:


 
 

--------------------------------------------------------------------------------

 



[exh10-50.jpg]



 
 

--------------------------------------------------------------------------------

 
